UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK x In re: Chapter 11 IMPART MEDIA GROUP, INC., etal., Case No. 08-10510-REG Case No. 08-11892-REG Debtors. JOINTLY ADMINISTERED x PLAN OF REORGANIZATION PROPOSED BY THE DEBTORS AND CO-PLAN PROPONENTS ENABLE GROWTH PARTNERS, L.P., ENABLE OPPORTUNITY PARTNERS, L.P., PIERCE DIVERSIFIED STRATEGY MASTER FUND, ENA, HUDSON BAY FUND, L.P. AND HUDSON OVERSEAS FUND, LTD FINKEL GOLDSTEIN ROSENBLOOM & NASH, LLP Counsel for the Debtors OLSHAN GRUNDMAN FROME ROSENZWEIG &WOLOSKY LLP Counsel for the Creditor Proponents Kevin J. Nash(KN 6274) 26 Broadway, Suite 711 New York, New York 10004 Telephone:212.344.2929 Facsimile:212.422.6836 Adam H. Friedman (AF 5125) Fredrick J. Levy (FL 0670) Park Avenue Tower 65 East 55th Street New York, New York 10022-1106 Telephone:212.451.2216 Facsimile:212.451.2222 Dated:September 17, 2008 1 Table of Contents ARTICLE I CERTAIN DEFINITIONS 3 Administrative Expense Claim 3 Allowed Claim 4 Bankruptcy Code or the Code 4 Bankruptcy Court 4 Bankruptcy Rules 4 Bankruptcy Schedules 4 Business Combination 4 Business Day 4 Cases 4 Cash 4 Claim 4 Claims Objection Deadline 4 Class 4 Confirmation 4 Confirmation Date 4 Confirmation Hearing 4 Confirmation Order 4 Creditor 4 Creditor Proponents 4 Creditor Proponents DIP Claim 4 Creditor Proponents 503(b) 4 Claim 4 Disbursing Agent 4 Disclosure Statement 4 Disputed Claim 4 Distribution 5 Distribution Date 5 Effective Date 5 Estates 5 Filed 5 Final Order 5 Holder 5 IMG 5 Impart 5 Interest 5 Lien 5 General Unsecured Claims 5 Notes 5 Noteholder Unsecured Claims 5 Person 5 Petition Date 5 Plan 5 Plan Documents 5 Plan Proponents 5 Post-Confirmation Assets 5 Post-Confirmation Cash 5 Priority Claim 5 Priority Tax Claim 5 Proof of Claim 6 Pro Rata 6 Reorganized Debtor 6 Reorganized Debtor Common Stock 6 Reorganized Debtor Common Stock Creditor Distribution 6 Restructuring Agreement 6 Scheduled 6 Securities Act 6 SEC 6 U.S. Trustee Fees 6 ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS 6 2.1 Class 1 (Non-Tax Priority Claims) 6 2.2 Class 2 (Secured Claim) 6 2.3 Class 3 (General Unsecured Claims) 6 2.4 Class 4 (Noteholder Unsecured Claims) 6 2.5 Class 5 (Interests) 6 ARTICLE III TREATMENT OF UNCLASSIFIED CLAIMS 6 3.1 Administrative Expense Claims 6 3.2 Bar Dates for Non-Professional Administrative Expense Claims 6 3.3 Professional Fees 6 3.4 U.S. Trustee Fees 6 3.5 Creditor Proponents §503(b) Claim. The Creditor Proponents shall waive cash payment on their Creditor Proponents §503(b) Claim of approximately $150,000, estimated through the Effective Date, for payments made and expenses incurred to preserve and enhance the Debtors’ Estates, as such payment is provided for in the Restructuring Agreement 7 3.6 Priority Tax Claims 7 ARTICLE IV TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS 7 4.1 Class 1 (Non-Tax Priority Claims) 7 4.2 Class 2 (Secured Claim) 7 4.3 Class 3 (General Unsecured Claims) 7 4.4 Class 4 (Noteholder Unsecured Claims) 7 4.5 Class 5 (Interests) 7 4.6 Reservation of Rights 7 4.7 Reorganized Debtor’s Non-Liability for Claims and Divestiture of Interest in the Debtors and the Post Confirmation Assets 7 ARTICLE V CONDITIONS PRECEDENT TO THE EFFECTIVE DATE 7 5.1 Conditions Precedent 7 5.2 Waiver of Conditions Precedent to the Effective Date 8 ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN 8 6.1 Substantive Consolidation 8 6.2 Turnover of Post-Confirmation Cash to Disbursing Agent for Distribution 8 6.3 Possible Business Combination 8 6.4 Initial Issuance Of Reorganized Debtor Common Stock to Sole Officer and Director of the Reorganized Debtor 8 6.5 Certificate of Incorporation and By-Laws of Reorganized Debtor, Directors, Officers and Corporate Action 8 6.6 Cancellation of Instruments and Stock 8 6.7 Issuance of Reorganized Debtor Common Stock 8 6.8 Continuation of the Debtors and Appointment of the Disbursing Agent 8 6.9 Disposition of Books and Records 9 6.10 Settlement of Disputed Claims Prior to the Effective Date 9 6.11 Operating Reports 9 ARTICLE VII BAR DATES, CLAIMS OBJECTIONS AND DISTRIBUTIONS 9 7.1 Distributions for Claims Allowed as of the Effective Date 9 7.2 Means of Cash Payment 9 7.3 Delivery of Distribution 9 7.4 Objection Deadline; Prosecution of Objections; Late Filed Claims Expunged 10 7.5 No Distributions Pending Allowance 10 7.6 Withholding and Reporting Requirements 10 7.7 Setoffs 10 ARTICLE VIII EXECUTORY CONTRACTS AND UNEXPIRED LEASES DEEMED REJECTED 10 ARTICLE IX EFFECTS OF CONFIRMATION 10 9.1 Discharge 10 9.2 Injunction 10 9.3 Exculpation and Limitation of Liability 10 9.4 RELEASES 10 9.5 Legal Binding Effect 11 9.6 Insurance 11 ARTICLE X RETENTION OF JURISDICTION 11 ARTICLE XI MISCELLANEOUS PROVISIONS 11 11.1 Revocation, Withdrawal or Non-Consummation 11.2 Termination of Plan Based on Impracticability of Business Combination 11 11.3 Exemption from Transfer Taxes 11 11.4 Access to Information 11 11.5 Interest Accrual 12 11.6 Allocation of Plan Distributions between Principal and Interest 12 11.7 Rules of Interpretation; Computation of Time 12 11.8 Plan Documents 12 11.9 Successors and Assigns 12 11.10 Governing Law 12 11.11 Entire Agreement 12 11.12 Modification of the Plan 12 2 The Plan Proponents, who are the Debtors together with the Creditor Proponents Enable Growth Partners, L.P., Enable Opportunity Partners, L.P., Pierce Diversified Strategy Master Fund, ENA, Hudson Bay Fund, L.P., Hudson Overseas Fund, Ltd, hereby propound this Chapter 11 Plan of Reorganization.1 ARTICLE I CERTAIN DEFINITIONS Unless otherwise provided in the Plan, all capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Bankruptcy Code.For the purposes of the Plan, the following terms (which are capitalized in the Plan) shall have the meanings set forth below. 1.1.“Administrative Expense Claim” means a Claim for costs and expenses of administration of the Chapter 11 case allowed under §§503(b), 507(b) or, if applicable, 1114(e)(2) of the Bankruptcy Code, including: (a) any actual and necessary costs and expenses incurred after the Petition Date of preserving the Debtors’ Estates and operating the businesses of the Debtor (such as wages, salaries, commissions for services and payments for inventories, leased equipment and premises) and Claims of governmental units for taxes (including Claims related to taxes which accrued after the Petition Date, but excluding Claims related to taxes which accrued on or before the Petition Date); (b) compensation for legal, financial, advisory, accounting and other services and reimbursement of expenses allowed by the Bankruptcy Court under §§330, 331 or 503(b) of the Bankruptcy Code to the extent incurred prior to the Effective Date; and (c) all fees and charges assessed against the Debtors’ Estate under §1930, chapter 123 of title 287 of the United States Code. 1All financial information, including without limitation the estimates of Claims and other expenses of the Debtors, which the Plan Proponents have utilized in the Plan and the Disclosure Statement have been provided by the Debtors.The Creditor Proponents have not independently verified such financial information and are relying upon the Debtors’ disclosures. 3 1.2.“Allowed Claim” means a Claim (a) as to which no objection or request for estimation has been filed on or before the Claims Objection Deadline or the expiration of such other applicable period fixed by the Bankruptcy Court; or (b) as to which any objection has been settled, waived, withdrawn or denied by a Final Order; or (c) that is Allowed (i) by a Final Order; (ii) by an agreement between the Holder of such Claim and the Debtor or Reorganized Debtor; or (iii) pursuant to the terms of the Plan.
